Per Curiam.

The act is very strictly construed. To entitle the party to appeal, he must follow up the requisites prescribed to him with great exactness. Such appears to have been the intention of the legislature; and with this accords the current of decision. The statute, (sess. 47, ch. 238, s. 36, p. 295,) is, that the party appealing shall pay to the justice the costs of the suit; and also the sum of 75 cents for making and filing the return. The words have not been complied with. The 75 cents, but not the costs, were paid to the justice. The motion must be denied.
Motion denied.